DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites:
“wherein each thumb gesture has a movement portion sensable by one of the first transducer configured to operate in the first sensing modality or the second transducer configured to operate in the second sensing modality, and a contact portion sensable by the other transducer, where the movement and contact portions are not mutually exclusive one from the other;”
The usage of “sensed” in place of “sensible” would more appropriately define the limitations. 
The usage of “the other of the first and second transducer” in place of “the other transducer” would more appropriately define the limitations.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites “wherein the second transducer is configured to emit sounds comprising acoustic chirps”; however the claim depends from claim 30 which defines the second transducer as a gyroscope or inertial measurement unit, which do not emit sound as recited.  For this reason the claim is found to be indefinite.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rott et al. (US Patent Publication No. 2012/0126972 hereinafter Rott) in view of Shai (US Patent Publication No. 2013/0135223) and Kuo et al. (US Patent Publication No. 2003/0056278; hereinafter Kuo).
With reference to claim 1, Rott discloses a system (101) (see paragraph 29; Fig. 1) comprising:
a first transducer (211) configured to operate in a first sensing modality during one or more gestures made by a wearer of the wearable device (see paragraph 33); and
a second transducer (412) configured to operate in a second sensing modality during the one or more gestures (in teaching using multiple transducers on the wearable device; see paragraphs 33, 52; Figs. 4, 10); and
a processor (in teaching programming of transducers; see paragraphs 53-54; claim 14); 
wherein each gesture comprises a one-handed gesture (see paragraph 33, 40; Fig. 2), having a duration from a beginning to an end, a full duration of each gesture completed on a first hand of the wearer (in teaching multiple tapping, press and hold, and swiping gestures; see paragraphs 55-56);
wherein each thumb gesture has a movement portion and a contact portion that are not mutually exclusive one from the other (see paragraphs 50-51; Fig. 10);
the movement portion of each gesture comprising movement (141-142) of a first finger (thumb) of the first hand (see paragraphs 50-51; Fig. 10); and
the contact portion of each gesture comprising contact (1011a-c) between the first finger (thumb) of the first hand with a different portion of the first hand (see paragraphs 50-51; Fig. 10); 
wherein the processor is configured to determine from data from the first transducer gesture classifications based upon the one or more thumb gestures (see paragraphs 50-52);
wherein the gesture classifications include at least directional controls (see paragraphs 51-52; Fig. 10).
While disclosing the system includes a wearable device, there fails to be disclosure of a ring worn on the thumb as recited.
Shai discloses a finger-worn input device (340) configured to be positioned about the thumb (see paragraph 120; Fig. 3F), having a first and second transducer for detecting one or more gestures (in teaching any number of; see paragraph 97; Fig. 3A), wherein each thumb gesture has a movement portion sensable [sensed] by one of the first transducer configured to operate in a first sensing modality or the second transducer configured to operate in the second sensing modality (in teaching location/direction detection mechanism (222); see paragraph 88-89), and a contact portion (106) sensable [sensed] by the other of the first and second transducer (see paragraph 60, 97; Fig. 5), wherein the processor (544-546) is configured to determine from data from the first transducer and the second transducer gesture classifications based on the one or more thumb gestures (see paragraphs 186-188; Fig. 5).
Therefore it would have been obvious to allow for the usage of multiple transducer inputs for recognizing thumb gestures similar to that which is taught by Shai to be carried out in a system similar to that which is taught by Rott to thereby facilitate interactions with utilizing the finger-worn device (see Shai; paragraph 5).
Further while Rott discloses the usage of directional control gestures, there fail to be disclosure of digits and letters as recited.
Kuo discloses a hand worn input device having a plurality of keys initiated by the tip of the thumb (see paragraph 25), wherein the gesture classifications include at least directional controls, the digits 0-9, and the letters of the alphabet (see paragraphs 26-27; Figs. 3-6).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gesture classifications similar to that which is taught by Kuo to be carried out in a device similar to that which is taught by Rott to thereby increase functionality of the device.


With reference to claim 2, Rott, Shai, and Kuo discloses the system of claim 1, wherein Rott further discloses the device further comprising: a remote device (11) comprising a processor (in teaching electric motor receiving control signals from the wearable device; see paragraph 29; Fig. 1); and a microcontroller (in teaching programming of transducers; see paragraphs 53-54; claim 14) configured to transmit at least a portion of data from each of the first transducer and the second transducer (211/412) to the remote device (11) (see paragraphs 329, 33-34, 40; Figs. 1-2); wherein the transmitted data enables the remote device to determine the gesture classification (see paragraphs 33-34; Figs. 1-2).

With reference to claim 30, Rott discloses a wearable device (101) (see paragraph 29; Fig. 1) comprising:
a first transducer (211) configured to operate in a first sensing modality during one or more gestures made by the wearer of the wearable device (see paragraph 33; see Figs. 2-3); and
a second transducer (211) configured to operate in a second sensing modality during the one or more gestures (see paragraphs 33, 52; see Figs. 4-11);
wherein each gesture comprises a one-handed gesture (see paragraph 33, 40; Fig. 2), having a duration from a beginning to an end, a full duration of each gesture completed on a first hand of the wearer (in teaching multiple tapping, press and hold, and swiping gestures; see paragraphs 55-56);
wherein each gesture has a movement portion and a contact portion that are not mutually exclusive one from the other (see paragraphs 50-51; Fig. 10);
the movement portion of each gesture comprising movement (141-142) of a first finger (thumb) of the first hand (see paragraphs 50-51; Fig. 10); and
the contact portion of each gesture comprising contact (1011a-c) between the first finger (thumb) of the first hand with a different portion of the first hand (see paragraphs 50-51; Fig. 10); 
wherein data from at least the first transducer is processed into gesture classifications based upon the one or more gestures made by a wearer of the wearable device (see paragraphs 50-52);
wherein the gesture classifications include at least directional controls (see paragraphs 51-52; Fig. 10).
While disclosing the system includes a wearable device, there fails to be disclosure of a contact microphone as recited.
Shai discloses a finger-worn input device (340) configured to be positioned about the thumb (see paragraph 120; Fig. 3F), having a first transducer (128/312) comprising a contact microphone configured to operate in a first sensing modality during one or more gestures made by the wearer of the wearable device (see paragraphs 70, 97; Figs. 1B, 3A), wherein the first transducer is configured to capture sounds resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 70, 97 Figs. 1B, 3A); wherein a second transducer (226) is selected from a gyroscope and an inertial measurement unit that is configured to capture movements resultant by the one or more on handed gestures made by the wearer of the wearable device (see paragraph 89; Fig. 5); wherein data from the first transducer and the second transducer is processed into gesture classifications based upon the one or more gestures made by the wearer of the wearable device (see paragraphs 186-188; Fig. 5).
Therefore it would have been obvious to allow for the usage of multiple transducer inputs for recognizing thumb gestures similar to that which is taught by Shai to be carried out in a system similar to that which is taught by Rott to thereby facilitate interactions with utilizing the finger-worn device (see Shai; paragraph 5).
Further while Rott discloses the usage of directional control gestures, there fail to be disclosure of digits and letters as recited.
Kuo discloses a hand worn input device having a plurality of keys initiated by the tip of the thumb (see paragraph 25), wherein the gesture classifications include at least directional controls, the digits 0-9, and the letters of the alphabet (see paragraphs 26-27; Figs. 3-6).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gesture classifications similar to that which is taught by Kuo to be carried out in a device similar to that which is taught by Rott to thereby increase functionality of the device.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rott, Shai, and Kuo as applied to claim 1 above, and further in view of Priyantha et al. (US Patent Publication No. 2015/0326985; hereinafter Priyantha).
With reference to claim 4, Rott, Shai, and Kuo discloses all that is required as explained above with reference to the ring system of claim 2, wherein Shai discloses the first transducer configured to sense the movement portion of each thumb gesture (see paragraphs 88-89), however fails to disclose the usage of an amplifier and filter as recited.
Priyantha discloses a hand-worn device (10) for surface gesture input (see abstract), and further discloses the device (10) further comprising an amplifier (30) configured to receive the transmitted data from the receiver and increase an amplitude of at least a portion of the transmitted data (see paragraph 15; Fig. 1); and a filter (28) configured to filter the amplified data to remove data that is not associated with the movement of the thumb (see paragraph 15; Fig. 1).
Therefore it would have been obvious to one of ordinary skill to allow the usage of an amplifier and filter similar to that which is taught by Priyantha to be carried out in a device similar to that which is taught by Rott, Shai, and Kuo thereby using a known technique to improve the signals received in the device.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rott, Shai, and Kuo as applied to claim 1 above, and further in view of Priyantha, Bullough (US Patent Publication No. 2018/0350378), and Villien (US Patent Publication No. 2017/0003721).
With reference to claim 19, Rott, Shai, and Kuo disclose the ring device of claim 1, wherein Shai further discloses detecting by the ring: data representative of [the] sounds captured by the first transducer that are indicative of the contact portion of each thumb gesture (see paragraphs 70, 97; Figs. 1B, 3A); and data representative of the movements of the second transducer that are indicative of the movement portion of each thumb gesture (see paragraph 89; Fig. 5).
While disclosing the sound capturing as described above, there fail to be disclosure of features of the sound capture as recited.
Priyantha further discloses a method for determining a gesture (see Figs. 3-4) made by the wearer of the wearable device (10) comprising; detecting, by a by the wearable device (10) data representative of the sounds data received by the first sensor (14) (see paragraphs 16-17; Fig. 5); and motion data received by the second sensor (16) that are indicative of at least a movement of the wearable device (see paragraphs 11, 16); apportioning the data representative of the sounds data into sound portions (audio envelope; see paragraph 15, 17); determining, by the processor, a maximum energy of each of the sound portions (see paragraph 14); comparing the maximum energy of each of sound portions to a pre-determined threshold (length threshold; see paragraph 14); responsive to the maximum energy of at least one of the sound portions exceeding the pre-determined threshold, identifying the respective sound portion as a start of a gesture (tap (712), swipe (714); see paragraphs 40, 43; Fig. 7); comparing, by the processor, consecutive sound portions subsequent to the start of the gesture to the pre-determined threshold (see paragraph 43; Fig. 7); responsive to the consecutive sound portions having a maximum energy equal to or greater than the pre-determined threshold, determining a duration of the gesture (see paragraphs 20, 35); responsive to the duration of the gesture exceeding a predetermined length of time (see paragraph 40), analyzing the motion data, wherein analyzing the motion data comprises determining a maximum frequency of the motion data (see paragraph 40; Fig. 7); responsive to the maximum frequency falling with a specified range, identifying each of sound portions, the consecutive sound portions, and the motion data as the full gesture (308) (see paragraph 32; Fig. 3); based on the maximum frequency, determining whether the full gesture is in the set of gesture classifications (708-714) (see paragraphs 40-42; Fig. 7); and transmitting, by the processor, the full gesture to a remote device if the full gesture is determined to be in the set of gesture classifications (330) (see paragraphs 35-36; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of sound processing similar to that which is taught by Priyantha to that which is taught by Rott, Shai, and Kuo to thereby improve accuracy of the detected signals.
Further, in regards to the recited ranges of the maximum energy and the maximum frequency as recited, the combination of references fails to disclose said ranges.
Bullough discloses a device capable of detection of an audio signal and
reduction of feedback of the audio signal wherein apportioning the data
representative of the sounds data such that each of the sound portions
(envelope) in the plurality of sound portions is 100ms (see paragraph 50).
Therefore it would have been obvious to one of ordinary skill in the art
to allow the usage of sound portions having a duration similar to that which
is taught by Bullough to be carried out in a device similar to that which is
taught by the combination of references to thereby produce an accurate audio output signal for processing (see Bullough; paragraph 17).
	Villien discloses manipulation of a mobile device having an
accelerometer (AM) for movement detection wherein the specified range of
the maximum frequency is 0.5Hz-4.4Hz (see paragraph 40).
Therefore it would have been obvious to one of ordinary skill in the art
to allow the usage of sound portions having a duration similar to that which
is taught by Villien to be carried out in a device similar to that which is
taught by Priyantha and Li to thereby produce an accurate motion output
signal for processing (see Villien; paragraph 30).


Claims 9, 12, 13, 17, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha in view of Rott.
With reference to claim 9, Priyantha a method (Fig. 3) comprising:
receiving sound data (50) captured by a wearable device (10) of a user (see paragraph 25, Fig. 2), the sound data (50) indicative of contact between a first portion of a first hand of the user wearing the wearable device and a second portion of the user wearing the wearable device (see paragraphs 16-17);
	receiving motion data (52) captured by the wearable device (see paragraphs 24-25; Fig. 2), the motion data indicative of at least a movement of the first portion of the first hand (see paragraph 25; Fig. 2);
and
	determining, by a processor, based at least in part on the sound data and the motion data, a user input associated with the contact and the movement (see paragraphs 21-23; Fig. 2); amplifying the motion data (see paragraphs 11-12, 15); filtering the amplified data to remove data that is not associated with the movement of the first portion of the first hand (see paragraph 15; Fig. 1);integrating, by the processor, at least a portion of the sound data and the filtered motion data (see paragraphs 13-14); analyzing, by the processor, the integrated sound data and motion data to identify the user input (see paragraphs 21-22); and determining, by the processor, whether the user input is representative of one or more of a plurality of recognized gestures (see paragraphs 21-22, 27).
	While Priyantha discloses sound data being received as user input as explained above, there fails to be disclosure of a contact between a first portion and a second portion of the user’s hand.
	Rott discloses a user input device wearable by a user wherein the system is capable of receiving data captured by a wearable device of a user indicative of contact between a first portion of a first hand of the user wearing the wearable device and a second portion of the first hand of the user (see paragraph 33; Fig. 2).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a wearable device which allows for input based on user contacting a first portion and second portion of the user’s hand, similar to that which is taught by Rott, to be carried out in a system similar to that which is taught by Priyantha to thereby provide simple input for the users as well known in the art.
	
With reference to claim 12, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses determining whether the user input is representative of one or more of a plurality of recognized gesture comprises determining whether at least a portion of the integrated sound and motion data has a length exceeding a minimum gesture length (see paragraph 14).

With reference to claim 13, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses wherein the first portion of the user is at least one finger of the user (see paragraph 25) and the second portion of the user is at least a portion of a palm or at least one other finger of the user (see paragraph 16), however fails to disclose a thumb of the first hand and the first hand as recited. 
Rott further discloses that the first portion of the first hand of the user is the thumb of the first hand and the second portion of the first hand of the user is a portion of the first hand exclusive the thumb (see paragraph 33; Fig. 2).

With reference to claim 17, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses transmitting the sound data and the motion data from the wearable device to a second wearable device of the user (see paragraph 24; Fig. 1).

With reference to claim 35, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses continuously analyzing the sound data to detect input gesture activities using an energy-based sliding window segmentation algorithm (in teaching the usage of stroke decoder (24) programmed to recognize gestures based on a threshold of the accelerometer and length of the audio signal; see paragraphs 13-14, 20); segmenting the input gesture activities to determine start and end points of potential gestures that match one of the plurality of recognized gestures (see paragraph 13-14); extracting features of the potential gestures (see paragraph 17); and classifying the potential gestures as being a recognized gesture of the plurality of recognized gestures upon a feature comparison of the potential gestures and features of a recognized gesture (see paragraphs 13-14, 22; Figs. 1-2).

With reference to claim 36, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 35, wherein Priyantha further discloses wherein segmenting the input gesture activities comprises two-stage filtering comprising: using a time-based sliding window procedure, extracting analysis windows covering two consecutive seconds of sound data (in teaching recognizing length of audio signal; see paragraph 14-15; Fig. 7); and within each extracted two-second window, searching for start and endpoints of the potential gestures (in teaching scrolls, swipes, and taps as gestures each having different start and endpoints; see paragraphs 14, 39, 42; Fig. 7).

With reference to claim 37, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 35, wherein Priyantha further discloses segmenting the motion data (see paragraphs 13-14); and passing the segmented sound and motion data through a support-vector machine (SVM) classifier to detect if the data represents a gesture or noise (see paragraphs 13-14, 41; Fig. 7)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Priyantha in view of Rott and Shai.
With reference to claim 18, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses transmitting the sound data and the motion data from the wearable device to a second wearable device (44) of the user (see paragraph 24-25), wherein the second wearable device (44) comprises a processor (46) (see paragraph 24); wherein the first wearable device is a ring (see paragraph 25).
While disclosing the features as explained, Priyantha fails to disclose the features of the ring as recited.
Rott discloses a first transducer (211) configured to receive the motion data (see paragraph 33; Figs. 2-3), a second transducer (412) configured to operate in a second sensing modality (in teaching using multiple transducers on the wearable device; see paragraphs 33, 52; Figs. 4, 10); wherein the plurality of recognized gesture comprise a one-handed gesture of the thumb wearing the ring (see paragraph 33, 40; Fig. 2), each thumb gesture having a duration from a beginning to an end, the duration of each gesture completed on a first hand of the wearer (in teaching multiple tapping, press and hold, and swiping gestures; see paragraphs 55-56; Fig. 10);  wherein the first portion of the first hand is the thumb (1002) (see Fig. 10); wherein the second portion (1011) of the first hand is a different portion of the first hand exclusive the thumbs (see Fig. 10); wherein each thumb gesture has a movement portion and a contact portion that are not mutually exclusive one from the other (see paragraphs 50-51; Fig. 10); the movement portion of each gesture comprising movement (141-142) of a first finger (thumb) of the first hand (see paragraphs 50-51; Fig. 10); and the contact portion of each gesture comprising contact (1011a-c) between the first finger (thumb) of the first hand with a different portion of the first hand  exclusive the thumb (see paragraphs 50-51; Fig. 10). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a thumb gesture arrangement similar to that which is taught by Rott to be carried out in a ring device similar to that which is taught by Priyantha to thereby improve user functionality when using the device.
While Priyantha discloses sound detection, and Rott discloses the usage of transducers as explained above, there fails to be disclosure of a sound detecting transducer as recited.
Shai discloses a thumb-worn input device (340) (see paragraph 120; Fig. 3F) having a first and second transducer for detecting one or more gestures (in teaching any number of; see paragraph 97; Fig. 3A), wherein each thumb gesture has a movement portion sensed the first transducer and a second transducer (128) configured to receive the sound data (see paragraph 70, 97-98; Fig. 1B).
Therefore it would have been obvious to allow for the usage of multiple transducer inputs for recognizing thumb gestures similar to that which is taught by Shai to be carried out in a system similar to that which is taught by Rott to thereby facilitate interactions with utilizing the finger-worn device (see Shai; paragraph 5).



Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rott in view of Shai and Kuo as applied to claim 30 above, and further in view of Tan et al. (US Patent Publication No. 2011/0133934; hereinafter Tan).
With reference to claim 33, Rott, Shai, and Kuo disclose the wearable device of claim 30, wherein Shai further discloses the first transducer further comprises one or more additional contact microphones that capture sounds emitted by the sound transducer (see paragraph 70), wherein the second transducer is configured to emit sounds during the one or more one-handed gestures made by the wearer of the wearable device (see paragraph 70); and wherein data from the contact microphones and the second transducer is processed into the gesture classifications (see paragraphs 186-188; Fig. 5).
Therefore it would have been obvious to allow for the usage of multiple transducer inputs for recognizing thumb gestures similar to that which is taught by Shai to be carried out in a system similar to that which is taught by Rott to thereby facilitate interactions with utilizing the finger-worn device (see Shai; paragraph 5).
While disclosing the first and second transducer, Shai fails to disclose the emitting range as recited in the claim.
Tan discloses a input mechanism comprising various sensing transducer is configured to emit sounds comprising acoustic chips in the range of 20Hz to 6kHz (see paragraphs 26-27).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of an acoustic range similar to that which is taught by Tan to be carried out in a device similar to that which is taught by Rott, Shai, and Kuo to thereby receive acoustics signals at the optimum frequency (see Tan; paragraph 27).


Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. The applicant argues that Priyantha fails to disclose features of claim 9.  However, the examiner finds that Priyantha discloses receiving sound data captured by the wearable device between a first portion of the first hand and a second portion of the user’s skin.  Priyantha fails to specifically disclose that the second portion is of the first hand as recited.  Rott, however discloses a single hand gesture between a portion of the first and a second portion of the first hand (see Fig. 10).  Therefore the examiner finds that the combination of references disclose the feature argued by the applicant.  
Applicant’s arguments with respect to claims 1, 19, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK (US2016/0292563) discloses a smart ring device which receives input from a microphone or accelerometer based on user interaction with another portion of the user or a different object (see paragraphs (90-95; Figs. 1, 3, 5).
Tan (US2011/0133934) discloses a input device which permits input through the human body wherein various sensing technologies may be used for distinguishing taps on the body to be processed as input signals (see paragraphs 23-28, 41-44; Figs. 1-4, 7-19).
CHAPESKIE et al. (US2015/0370326) discloses a wearable interface device including a band that is worn on a thumb of a user having a plurality of sensors that allow for one-handed input gestures (see abstract; paragraphs 44-55; Figs. 1-5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        



/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625